United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 14, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-50158
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

FIDEL VAZQUEZ-SANCHEZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. 2:04-CR-436-1-AML
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Fidel Vazquez-Sanchez appeals the 70-month sentence imposed

following his guilty-plea conviction of importation of a

controlled substance and possession with intent to distribute a

controlled substance.    Vazquez argues that the district court

clearly erred by failing to award him a two-level reduction under

U.S.S.G. § 3B1.2(b) for having a minor role in the offense.         He

argues that he was a mere courier who was hired to drive a car

loaded with cocaine across the border to a certain destination


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-50158
                               -2-

within the United States, leave the car, and return to Mexico.

He asserts that other participants in the offense were more

culpable.

     A defendant’s status as a courier does not necessarily

render him a minor participant.    United States v. Buenrostro, 868
F.2d 135, 138 (5th Cir. 1989).    The defendant bears the burden of

establishing by a preponderance of the evidence that his role was

minor, but the district court need not accept self-serving

statements about the defendant’s role in the offense.    United

States v. Brown, 54 F.3d 234, 241 (5th Cir. 1995).

     Following his arrest, Vazquez admitted to officers that he

knew the vehicle contained contraband and that he was to be paid

$7,000 for smuggling the drugs into the United States.    In view

of the quantity and purity of the cocaine found in the vehicle,

the district court did not clearly err by denying Vazquez an

adjustment for playing a minor role in the offense.     See United

States v. Gallegos, 868 F.2d 711, 713 (5th Cir. 1989);

Buenrostro, 868 F.2d at 137-38; U.S.S.G. § 2D1.1, comment. (n.9).

     AFFIRMED.